EXHIBIT 10.3

QUALITY CARE PROPERTIES, INC.
2016 PERFORMANCE INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is
dated as of ●, 2017 (the “Award Date”) by and between Quality Care Properties,
Inc., a Maryland corporation (the “Corporation”), and ● (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the Quality Care Properties, Inc. 2016 Performance
Incentive Plan, as amended and/or restated from time to time (the “Plan”), the
Corporation hereby grants to the Participant, effective as of the date hereof,
an award of performance-based restricted stock under the Plan (the “Award”),
upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.

2. Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award of ● shares of performance-based restricted stock
(subject to adjustment as provided in Section 7.1 of the Plan) (the
“Performance Restricted Stock”), which number of shares of Performance
Restricted Stock represents that maximum number of shares of common stock of the
Corporation that the Participant may earn upon satisfaction of the performance
criteria set forth on Appendix A hereto as determined by the Administrator. This
Award is subject to all of the terms and conditions set forth in this Agreement
and is further subject to all of the terms and conditions of the Plan, as it may
be amended from time to time, and any rules adopted by the Administrator, as
such rules are in effect from time to time.  The Performance Restricted Stock is
intended to constitute a Performance-Based Award as contemplated under Section
5.2 of the Plan.

3. Vesting.  Subject to Sections 8 and 9 below and notwithstanding anything in
any employment or other agreement between the Participant and the Corporation to
the contrary, to the extent that the performance criteria set forth on Appendix
A hereto is determined by the Administrator to be satisfied, the actual number
of shares of Performance Restricted Stock determined by the Administrator to
have been earned by the Participant shall vest in equal installments on the
first, second and third anniversaries of the Award Date (each, a “Vesting Date”
and the period between the Award Date and the applicable Vesting Date, the
“Vesting Period”).      

4. Continuance of Employment.  In addition to satisfying the performance goal(s)
set forth on Appendix A hereto, the vesting schedule requires continued
employment with the Corporation through the Vesting Date as a condition to the
vesting of the Award and the rights and benefits under this Agreement.





--------------------------------------------------------------------------------

 



Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without Cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

5. Right to Vote and Receive Dividends on Performance Restricted Stock.  The
Participant will, during the applicable Vesting Period, be the beneficial and
record owner of the Performance Restricted Stock and, after the first Vesting
Date, will have full voting rights with respect thereto.  During the period of
restriction, all ordinary cash dividends or other ordinary distributions paid
upon any shares of Performance Restricted Stock will be retained by the Company
and will be paid to the Participant (without interest) when the Award vests and
will be forfeited if for any reason the shares of Performance Restricted Stock
upon which such dividends or other distributions were paid reverts back to the
Company (any extraordinary dividends or other extraordinary distributions will
be treated in accordance with Section 7 of the Plan).

6. Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Vesting of Award.  As of an applicable Vesting Date,
subject to the Participant’s continued employment through such Vesting Date and,
with respect to the first Vesting Date contingent on the Administrator’s
certification in writing that the applicable performance goal(s) were satisfied
(or the extent to which such performance goal(s) were satisfied), the portion of
the Award subject to vesting as of such Vesting Date shall vest. The
Corporation’s obligation to vest shares of Common Stock subject to the Award is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive the Award deliver to the Corporation any
representations or other documents or assurances that the Administrator may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements. The Participant shall have no further rights with
respect to any portion of the Award that does not vest as of the applicable
Vesting Date or that terminates pursuant to Section 8.

8. Effect of Termination of Employment or Services.  If the Participant ceases
to be employed by or ceases to provide services to the Corporation and its
Subsidiaries (the date of such termination of employment or service is referred
to as the Participant’s “Severance Date”), the Participant’s shares of
Performance Restricted Stock shall terminate to the extent such shares have not
become vested pursuant to Sections 3 and 7 hereof upon the Severance Date
regardless of the reason for the termination of the Participant’s employment or
services, except as provided in Section 9(b) below.





--------------------------------------------------------------------------------

 



9. Adjustments Upon Specified Events; Change in Control Termination Event.

(a) Adjustments.  Upon the occurrence of certain events relating to the
Corporation’s Common Stock contemplated by Section 7.1 of the Plan (including,
without limitation, an extraordinary cash dividend on such stock), the
Administrator shall make adjustments in accordance with such section in the
number of shares of Performance Restricted Stock then outstanding and the number
and kind of securities that may be issued in respect of the Award.

(b) Change in Control Termination Event.  Upon the Participant’s termination of
employment without Cause (as defined in the Participant’s employment agreement)
or resignation for Good Reason (as defined in the Participant’s employment
agreement) on or within two years after a Change in Control Event as defined in
Section 7.3 of the Plan, the Award (to the extent outstanding at the time of
such termination event) shall become fully vested as of the date of such
termination.

10. Tax Withholding.  Upon vesting of any portion of the Award, the Participant
or other person entitled to receive the Award may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.8 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the applicable withholding rates; provided, however, that in the event that
the Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, the Corporation (or a Subsidiary) shall be entitled to
require a cash payment by or on behalf of the Participant and/or to deduct from
other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.

11. Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12. Plan.  The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth



--------------------------------------------------------------------------------

 



herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

13. Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.9 of the Plan. Any
such amendment must be in writing and signed by the Corporation. Any such
amendment that materially and adversely affects the Participant’s rights under
this Agreement requires the consent of the Participant in order to be effective
with respect to the Award. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof. The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.

14. Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Award, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to the Award, as and when payable hereunder. The
Award has been granted to the Participant in addition to, and not in lieu of,
any other form of compensation otherwise payable or to be paid to the
Participant.

15. Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18. Section 409A.  It is intended that the Award be exempt from Section 409A of
the Code and this Award shall be interpreted consistent therewith.

19. Clawback Policy.  The Award is subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Award and cash or
other property received with respect to the Award (including any value received
from a disposition of the shares of Common Stock in respect of the Award).

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

[Participant]

 







--------------------------------------------------------------------------------

 



Appendix A

 

Performance Criteria

 

 



--------------------------------------------------------------------------------